Case 4:19-cv-01385-MWB Document 15 Filed 09/13/19 Page 1 of 1

Gill & Associates

Process Serving Division

1500 Walnut Street, Suite 1050
Philadelphia, PA 19102
215-790-0800

Fax: 215-790-1576

 

Robert Tichy, et al COURT United States District Court
Middle District of Pennsylvania

vs

Anniemac Home Mortgage, et al CASE NUMBER 4:19-cv-01385-MWB
AFFIDAVIT

State of Pennsylvania Gill & Associates File# 19-08055

County of Philadelphia

Timothy Maduzia, being duly sworn according to law, deposes and says that he is the process server herein
named, and that the facts set forth below are true and correct to the best of their knowledge, information and
belief.

On September 10, 2019, we received the Complaint for service upon:

American Neighborhood Mortgage Acceptance Company LLC d/b/a Anniemac Home Mortgage at 700
East Gate Drive, Suite 400, Mount Laurel, New Jersey 08054.

Service was EFFECTUATED on September 12, 2019 at approximately 4:59 p.m. in the method described
below:

Personal delivery upon receptionist, Lisa Hammon (Caucasian female, approximately 5’6” in height,
medium build, appearing to be in her fifties)

/

 

Sworn to an subscribed before aX

rms me thi y
Process Server _7“e2*%5 Pf Goat en Zoe
OD Z

——

Notary Public

 

Commonwealth of Pennsylvania - Notary Seal
JOSEPH F. GILL, Notary Public
Philadelphia County
My Commission Expires March 23, 2023
Commission Number 1058644

 

 

 

 

Law Firm: Robert P. Cocco PC

Attorney Name: Robert Cocco, Esq.

Address: 1500 Walnut Street, Suite 900, Philadelphia, Pennsylvania 19102
Telephone Number: (215) 351-0200

Attorney I.D.: 61907

 
